Citation Nr: 0805719	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-21 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a 
right knee chondromalacia, status post Fulkerson osteotomy.

3.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to September 
1999. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from  August 2004 and September 2005 rating 
decisions by the Muskogee, Oklahoma, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
entitlement to the benefits currently sought on appeal.

Hearings on these matters were held before a Decision Review 
Officer in November 2005 and before the undersigned Acting 
Veterans Law Judge sitting at the RO on October 31, 2007.  
Copies of the hearing transcripts have been associated with 
the file.

The issues of entitlement to an increased rating for right 
knee chondromalacia, status post Fulkerson osteotomy, and 
left knee chondromalacia, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The evidence is at least in relative equipoise on the 
question of whether there is credible supporting evidence of 
the occurrence of an in-service stressful event of personal 
assault in January 1999; the competent medical evidence 
establishes a current diagnosis of PTSD; and the weight of 
the medical evidence establishes a nexus between the 
diagnosed PTSD and the stressful event in service. 

CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession  
that pertains to the claim in accordance with 38 C.F.R.                     
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet.App. 112  
(2004).  

Collectively, notice and duty to assist letters dated in May 
2004 and June 2004 satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as  they informed 
the veteran of what evidence was needed to establish the 
underlying benefits sought (service connection for PTSD), of 
what VA would do or had done, and what evidence the veteran 
should provide, informed the veteran that it was the his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the veteran to send to VA any evidence in his 
possession that pertained to the claim. 

VA has also fulfilled the duty to assist the veteran, 
including by obtaining evidence and affording the veteran a 
VA examination and medical opinion.  Because the full  
benefits sought on appeal (service connection for PTSD) are 
being granted by this Board decision, no further notice or 
assistance to the veteran is required.  The veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claim, including by personal hearing 
testimony and submission of statements and arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the appeal.  See Conway v.  
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v.  
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient  observation to establish chronicity at the 
time.  38 C.F.R. §  3.303(b).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the  
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link,  
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. §  
3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually  
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  

Through correspondence and personal hearing testimony, the 
veteran has credibly testified that he was the victim of an 
unprovoked attack by several unnamed individuals following 
his departure from a Guthrie, Oklahoma, bar, and that the 
assault was so ferocious that he feared for his life.  The 
veteran has attributed PTSD to this in-service stressor.    

The veteran's wife credibly testified in October 2007 that 
she personally observed the veteran return home following the 
assault and attempt to file a police report.  She further 
testified that, since the night of the assault, the veteran 
has become paranoid, withdrawn, and irritable, suffers from 
nightmares and a fear of groups, and has contemplated 
suicide.

The veteran has submitted a police report, dated January 17, 
1999, documenting an assault upon him that took place in 
Guthrie, Oklahoma.  The report states that the complaint was 
being filed by the veteran against two individuals who had 
attacked  him in the parking lot of a bar.  

The evidence of record contains an August 2004 private 
medical opinion by 
Dr. W.D.R., who diagnosed the veteran with PTSD in accordance 
with DSM-IV criteria.  The veteran's Global Assessment of 
Functioning (GAF) scale score was 59.  In Dr. W.D.R.'s 
opinion, PTSD had its onset in the January 1999 physical 
assault.  

In May 2006, the veteran received a VA psychiatric 
examination.  The examiner noted an Axis I diagnosis of PTSD 
as a result of anxiety caused by memories of the January 1999 
physical assault.  There is no evidence of record that rebuts 
either opinion.  

The Board finds that the evidence is at least in relative 
equipoise on the question of whether there is credible 
supporting evidence of the occurrence of an in-service 
stressful event of personal assault in January 1999.  In 
addition, the competent  medical evidence establishes a 
current diagnosis of PTSD, and the weight of the medical 
evidence establishes a nexus between diagnosed PTSD and the 
stressful event in service.  Resolving reasonable doubt in 
the veteran's favor, the Board  finds that the veteran's PTSD 
was incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for PTSD is granted. 


REMAND

The veteran has contended that his service-connected 
chondromalacia of the right and left knees has increased in 
severity.  Range of motion testing has not shown a 
compensable limitation of flexion or extension; however, two 
medical opinions, dated January 2005 and October 2005, 
indicated that the veteran had "severe" bilateral recurrent 
subluxation.  Neither opinion related subluxation 
specifically to the veteran's service-connected 
chondromalacia.  

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4).  Upon remand, a medical 
opinion should be sought to determine the etiology the 
veteran's bilateral recurrent subluxation.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008), which altered the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they pertain 
to increased rating claims.  On remand the RO should provide 
corrective notice in accordance with Vazquez-Flores.  



Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claims for increased ratings, to include the 
following:

a. Evidence of the current worsening or 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life;

b. General notice of the requirements 
of the applicable Diagnostic Code in 
the event that the claimant is rated 
under a Diagnostic Code that contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a notable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result);

c. Notification that, in the event an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100%, depending 
on the disability involved, based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and 

d. Examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation.  
	
2.  The veteran's claims for increased 
rating for right and left knee disabilities 
must be referred for a VA medical opinion to 
ascertain the etiology of the veteran's 
bilateral recurrent subluxation.  The claims 
folder should be made available to the 
examiner for review prior to rendering an 
opinion.  The examiner is asked to comment 
on whether bilateral recurrent subluxation 
is related to the veteran's service-
connected chondromalacia of the knees.  It 
is important that the examiner reconcile any 
opinion with the evidence in the claims 
folder.  Attention is specifically invited 
to the two private medical opinions (January 
2005, October 2005) diagnosing bilateral 
recurrent subluxation and to the VA 
examination reports (July 2003, September 
2003, and April 2005).  

3.  After the above has been completed, 
readjudicate the issues of increased ratings 
for the service-connected right and left 
knee disabilities, including the question of 
whether any subluxation is a part of the 
service-connected disability or warrants a 
separate disability rating, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issues on appeal continue to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


